Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 25, 27-29, 31, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. (2011/0176007). 
 	Regarding claim 1, Ding discloses a method to continuously calibrate images projected on a screen or surface by one or more projection devices during display of the images, the method comprising: 
defining a plurality of fiducial markers on the screen (step 305 in Fig. 3,); 
detecting, by a registration device, such as a camera, the plurality of fiducial markers in an image of the screen (315, 320, 325); 
adding a plurality of reference markers to an image projected on the screen (step 805 in Fig. 8); 
detecting, by the registration device, the plurality of reference markers in the projected image (810, 815); 
determining a mapping between positions of the reference markers on the screen to positions of the reference markers in the projected images (820, 825); 

applying the image warp to images from an image generator to produce geometrically corrected images for display on the screen (par. 88).
	Regarding claim 2, calculating a first transformation between positions of the fiducial markers on the screen and respective positions of the fiducial markers in the images detected by the registration device (par. 43-44).
	Regarding claim 3, detecting a plurality of feature points in the images detected by the registration device, wherein the feature points are known positions in the images projected by the one or more projection devices (815).
	Regarding claim 4, calculating a second transformation between the plurality of reference markers and feature points in the images displayed on the screen and respective positions of the plurality of reference markers and feature points in the images detected by the registration device (note new pose in par. 83).
	Regarding claim 6, defining a description of the screen selected from one of the following: a 3D model of the screen; a geometric shape; a mesh of points; an interpolated point cloud (par. 73 and 74).
	Regarding claim 7, defining a description of the screen is based on a user-defined method or a computer-generated method, selected from one of the following: photogrammetry; reconstruction from LiDAR data or other measurements; a depth-based method (par. 35).
	Regarding claim 8, defining a layout of the images to be displayed on the screen including any overlaps or blend zones of the images (par. 77).
and b) positioning physical fiducial markers on the screen (Fig. 3).
	Regarding claim 10, wherein: a) the feature points are calculated in known positions in the one or more images; or b) the features points are extracted from a displayed arbitrary image (par. 82).
	Regarding claim 11, applying the image warp to images from an image generator during runtime using hardware or software image warping techniques (par. 88).
	Regarding claim 25, projecting alternating image states on the screen or surface, such as alternating white and black images (par. 42).
	Regarding claim 27, measuring the sensitivity of the registration device, such as a white / black balance of the registration device (the camera 220 in Ding inherently includes white/black balance).  
	Regarding claim 28, receiving each frame of the operational image in a frame buffer of the image generator during display of the images (the projector 210 in Ding inherently includes a frame buffer).
	Regarding claim 29, comprising one or more of the following: a) applying an image warping pattern to the frame buffer; b) calculating and adding the reference markers to the frame buffer; and c) displaying the frame buffer through the projection device (the projector in Ding inherently includes a frame buffer).
	Regarding claims 31 and 33, see rejection to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. in view of Schultz et al. (2016/0037144).
	Regarding claim 16, Ding does not disclose the plurality of reference markers is imperceptible to a human.  Schultz, from the similar field of endeavor, teaches that the alignment markers can be either visible or invisible (par. 23).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the invisible markers as the reference markers to perform the well known functions as claimed.
Allowable Subject Matter
Claims 5, 12-14, 17-21, 26, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422